Citation Nr: 1109103	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims file.

The record was held open for 60 days following the Board hearing to allow the Veteran an opportunity to secure and submit additional medical evidence in support of his claim.  Such additional evidence was received in December 2010 and January 2011.  At the Board hearing, the Veteran waived his right to have the newly submitted evidence considered by the RO in the first instance.  See hearing transcript, page 3.  Thus, the Board will consider the new evidence in conjunction with the issue on appeal.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A careful review of the record reveals that this case must be remanded for further evidentiary development before the Board may proceed to evaluate the merits of the Veteran's claim.

The Board initially notes that the Veteran's service treatment records (STRs) are incomplete in this case.  Indeed, the record contains no STRS covering the period from August 1969 to October 1971.  Under such circumstances, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In the present case, the Veteran contends that he currently suffers from a low back disorder due to multiple injuries sustained while performing his duties as a wheeled vehicle mechanic during his period of active duty.  

At the Board hearing, the Veteran reported that he first injured his back while stationed in Germany in the spring or summer of 1970.  He stated that he sought treatment for the injury at the Vilsek Army Medical Clinic in Germany, was given an injection of distilled water in the lower back, and was told by a medical care provider at the facility that there was nothing else he could do for him.  He also reported that he subsequently sought treatment for his low back at another facility, the Grafenwoehr Medical Clinic, in Germany.  He further asserted that he continued to experience low back pain throughout service, and reinjured his low back on numerous occasions while in "heavy ordinance, heavy equipment", to include during his service in Vietnam, but did not seek any further treatment when he returned stateside, was not given a limited duty physical profile, and did not report having back pain at separation.  He stated that, for years, he self-treated his back pain with over-the-counter medication and did not receive treatment until approximately four or five years prior.  He then added that his back problem originated from heavy lifting in service while performing his duties in the Army, and reiterated that it has been a recurring problem ever since.  

The Veteran's STRs for the period from August 1969 to October 1971 are unavailable for review.  See the memorandum of Formal Finding on the Partial Unavailability of Service Treatment Records dated July 29, 2008.  However, it is noted that his military occupational specialty (MOS), as shown on the DD Form 214, is listed as wheeled vehicle mechanic, which likely required heavy lifting, as reported by the Veteran.  

The Board also notes that the Veteran's VA treatment records from 2008 to 2009 include complaints and assessments of chronic low back pain.  Also, in a December 2010 letter from a private chiropractor (S.G., D.C.), it is noted that the Veteran demonstrated radiographic findings of degenerative changes in his intervertebral discs at L3/L4 and L5/S1 as well as facet arthropathy from L3 to L5.  

Thus, the evidence indicates that the Veteran likely performed heavy lifting in service and has a current low back disorder.

In addition, it is noted that the Veteran submitted a medical opinion from a private chiropractor (S.G., D.C.) in support of his claim.  In the December 2010 letter previously mentioned above, S.G. concluded that, based on his review of the Veteran's treatment records from January 2005 to November 2010 and upon consideration of the Veteran's reported history, the Veteran's lower back disability originally began as a direct result of his service as a heavy equipment mechanic in the military.  However, the Board notes that S.G. stressed that he had not reviewed any records prior to 2005 in formulating his conclusion.  Thus, although it is not strictly required, his opinion was not informed by review of any available STRs.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by an examiner does not automatically render the opinion persuasive, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).    

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not yet been afforded with a medical examination or medical nexus opinion in connection with the claim, as pointed out by the Veteran's representative at the hearing.  However, in light of the foregoing, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted.  38 C.F.R. § 3.159(c)(4).  

Further, because it does not appear that an attempt has been made to obtain records from the Vilsek Army Health Clinic or the Grafenwoehr Army Health Clinic in Germany for the period from April 1970 to August 1970 pertaining to the Veteran's reported treatment for back problems in service and, as noted above, STRs are incomplete, an attempt to obtain these records should be made on remand.  38 C.F.R. § 3.159(c)(3).  

Accordingly, the case is REMANDED for the following actions:

1.   Request any records pertaining to any treatment the Veteran received for low back problems from April 1970 to August 1970 at the Vilsek Army Health Clinic and the Grafenwoehr Army Health Clinic in Germany.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.   Schedule the Veteran for an appropriate medical examination of his claimed low back disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current low back disorder originated in service, or is otherwise related to service, to include any symptomatology shown or incident therein; or whether any such a relationship to service is unlikely (i.e., a probability of less than 50 percent).  

b.  The examiner should discuss relevant evidence contained in the Veteran's available STRs as well as post-service lay and medical evidence in support of any conclusion and confirm that the claims folder was reviewed in conjunction with the examination.  The examiner should also address the credibility of the Veteran, where appropriate.    

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to speculation or conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim and, if any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case and appropriate period of time for response.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

